                   1   ANTHONY J. DECRISTOFORO, SBN 166171
                       anthony.decristoforo@ogletree.com
                   2   PAUL M. SMITH, SBN 306644
                       paul.smith@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall
                       Suite 2500
                   5   Sacramento, CA 95814
                       Telephone: 916-840-3150
                   6   Facsimile:    916-840-3159
                   7   Attorneys for Defendants WALGREENS CO and
                       WALGREENS BOOTS ALLIANCE, INC.
                   8   (erroneously sued as “Walgreens Boots Alliance
                       aka WBA”)
                   9

               10                                    UNITED STATES DISTRICT COURT
               11                                   EASTERN DISTRICT OF CALIFORNIA
               12

               13 LORRAINE GOODMAN                                        Case No. 2:18-cv-02515-WBS-EFB
               14                     Plaintiff,                          [PROPOSED] ORDER GRANTING
                                                                          PARTIES’ JOINT STIPULATION TO
               15             v.                                          CONTINUE EXPERT DISCOVERY DATES
               16 WALGREENS CO, et al.
                                                                          Complaint Filed: September 14, 2018
               17                     Defendants.                         Trial Date:      July 7, 2020
                                                                          Judge:           Hon. William B. Shubb
               18

               19

               20             Having considered the Parties Joint Stipulation to Continue Expert Discovery Dates, no

               21      opposition being presented and for good cause found:

               22             IT IS HEREBY ORDERED that:

               23             1. The deadline to disclose the identity and reports of expert witnesses is continued to

               24                  February 21, 2020; and

               25             2. The deadline to disclose the identity and reports of expert witnesses in rebuttal is

               26                  continued to March 13, 2020; and

               27             3. The deadline to complete all expert discovery is continued to April 17, 2020; and

               28
18cv2515.modsche
                              4. The March 6, 2020 dispositive motion filing deadline is unchanged; and
do.1114.docx


                                                                         1                   Case No. 2:18-cv-02515-WBS-EFB
                               [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO CONTINUE EXPERT DISCOVERY DATES
                   1       5. The May 11, 2020 final pretrial conference date is unchanged; and
                   2       6. The July 7, 2020 trial date is unchanged.
                   3

                   4 DATED: November 14, 2019.

                   5

                   6

                   7

                   8
                                                                                                                  40663594.1
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
18cv2515.modsche
do.1114.docx


                                                                      2                   Case No. 2:18-cv-02515-WBS-EFB
                            [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO CONTINUE EXPERT DISCOVERY DATES
